Title: From John Adams to Jacob Engelbrecht, 9 June 1824
From: Adams, John
To: Engelbrecht, Jacob



Dear Sir
Montezillo —June 9th. 1824.

I have deeply regretted my total incapacity to comply with your flattering request in your two letters. But, I can no more write a line than, I can work a miracle. I thank you for the copy of Mr Jeffersons letter and unite with him in recommending the psalms of David, which whether we read them in our common English translation in prose, or in the versions of Tate and Brady or even those of Sternhold and Hopkins, how poor in comparison of them are all the rhapsodies of Homer and Hesiod, and all the romances of Bacchus in the Dyonisiacs and of Hercules in the Heracleid.
For myself I can think of nothing Better to write than
“Justum et tenacem propositi virum
Non civium ardor prava jubentium
Non vultus instantis tyranni
Mente quatit solidâ.”
If you are disgusted with this pedantical letter, the effusion of bewildered old age you have none to blame for it but yourself.
I am Sir with grateful respect your obliged friend and / very humble servant.
